Title: From George Washington to David Ross, 25 June 1757
From: Washington, George
To: Ross, David



To Doctor RossSir,
[Fort Loudoun, 25 June 1757]

I was this day favoured with yours of the 23d instant.
I think your proposals relative to the provisions at Fort Cumberland quite equitable. But as the management of them properly belongs to Mr Walker; I do not choose to interfere in the business without Governor Dinwiddie’s instructions. I have therefore enclosed your letter to His Honor, that he may be the better able to give explicit directions concerning the matter; and will inform you of his resolutions on the head, so soon as his answer returns to my hand. But, in the mean time, I hope care will be taken of those provisions, and an exact account taken of what is used; as it is evident some must be used, the people having no other to live on—It wou’d be obliging were you to direct fresh pickle to be put to the meat, or any other means whereby to preserve it; for which you wou’d be properly compensated. I am &c.

G:W.
Fort Loudoun—June 25th 1757.   

